DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 01/28/2021. After entry of this amendment, claims 1, 5-6, and 13-15 are currently pending in this Application with claims 7-8 and 10-12 being withdrawn from further examination.
	Any rejection and/or objection made in the previous Office Action and not repeated below is hereby withdrawn.
Examiner’s Comment
	The claims status identifier for claims 13 and 14 is improper; said claims have been under examination. However, in the amendment filed on 01/28/2021, they have been marked as “withdrawn”. Considering the fact that claims 13 and 14 were included with the elected group and they have been examined in the Non-Final Rejection mailed on 11/03/2020, they are hereby examined with claims 1, 5 and 6.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the event that “the alumina material” may refer to the claimed “Electrofused alumina grains” (see below for 112(b) rejection), it is to be noted that the original disclosure of the present Application under examination does not provide support for the final alumina grains to be purified alumina, but that the original disclosure provides support for the alumina precursor to be purified during the process of manufacturing the final alumina grains.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the alumina material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends from claim 1, and no “alumina material” has been recited in claim 1.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0148869 to Celikkaya et al. in view of U.S. Patent Application Publication No. 2015/0239746 Yuan.

With respect to claim 1, Celikkaya et al. teach alumina grains, utilized as abrasive particles, comprising at least 75 wt% of Al2O3 and up to 25 wt%, or up to 5 wt% of ZrO2 (Celikkaya et al., abstract and [0054]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It should be noted that the recitation of “Electrofused” alumina implies a process step in the product claims under examination; furthermore, the limitations of “the electrofused alumina grains are made of polycrystalline alumina” and “the electrofused alumina grains are obtained by fusing an alumina material in an electric furnace” are process limitations in a product claim. With respect to the presence of process limitations in a product claim, they would chance the claim to a product-by-process claim, and MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Nevertheless, Celikkaya et al. teach that the crushed and graded particles were crystallized by heat-treating at 1200° C. for 20 minutes in an electrically heated furnace to form the abrasive particles (see paragraph [0191]). The person of ordinary skill in the art would recognize and appreciate that Celikkaya’s heating of the particles would result in a product that would be considered ‘fused’ and/or ‘electrofused’ as claimed. Despite the disclosure in Celikkaya et al., the Examiner maintains the position that process of producing a product do not add patentable weight to the examination of a product claim.
Celikkaya et al. do not disclose that the alumina grains comprise at least either one of tungsten or molybdenum, wherein the total of a tungsten content in terms of WO3 and a molybdenum content in terms of MoO3 is 0.05 to 3.00% by mass.
Yuan et al. teach that alumina particles being obtained by calcining an aluminum compound which is used as a precursor in the presence of a metal compound, such as a molybdenum compound and/or a vanadium compound (see technical field), and also discloses that the alumina grains have been widely used in the fields of abrasives (Yuan et al. [0002]). 
Moreover, Yuan et al. teach that the amount of molybdenum oxide or vanadium oxide in the alumina grains is 10 mass% or less, and it can even be reduced to 1 mass% or less (Yuan et al. [0051]-[0053]).  Yuan et al. disclose that the use of a metal oxide such as molybdenum oxide would contribute to the formation of uniform and approximately spherical polyhedral shape grains (Yuan et al. [0053]). With respect to the amount of molybdenum oxide, it is to be noted that MPEP 2144.05 states “In the prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As noted above, the process of producing the alumina grains, i.e. being electrofused and produced from polycrystalline alumina and being produced by fusing an alumina material in an electric furnace, are process limitations in a product claim. Nevertheless, Yuan et al. disclose that the calcination of the precursor material of their alumina particles is performed in a ceramic electric furnace (Yuan et al. [0070]).
Thus, it would have been obvious to before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Celikkaya et al. in order to incorporate an amount of 10 mass% or less of molybdenum oxide or even 1 mass% or less of said oxide in the final alumina grain as that taught by Yuan et al. with the aim of producing a uniform and approximately spherical polyhedral shape grains. 

With respect to claim 5, Celikkaya et al. teach an amount of up to 25 wt% or even up to 5 wt% of ZrO2 (Celikkaya et al. [0054]), and this disclosure is taken to render the claimed concentration of zirconium oxide to be 40 mol to 67 mol relative to 100 mol in total of the tungsten content in terms of WO3 and the molybdenum content in terms of MoO3 obvious due to the fact that the disclosure of the content of zirconium oxide includes “up to”. Additionally, Yuan et al. discloses the use of 10 mass% or less, and even 1 mass% or less of molybdenum oxide as detailed out above. 
The person of ordinary skill in the art would understand that it is well known that the molecular weight for ZrO2 is 123.218 g/mol, and the molecular weight for MoO3 is 2 is selected and 0.9% of molybdenum oxide is selected, ZrO2 is (14394*0.35%/0.9%)g=5597.6g relative to 100 mol of MoO3. 5597.6g is equivalent to (5597.6/123.218)=45.4 mol of ZrO2 which lies on the claimed range. Notably, there are additional values/solutions from the disclosed ranges of the prior art that would meet the feature as claimed.
Moreover, it is to be noted that according to claim 1, the presence of both tungsten and molybdenum is not required. 

With respect to claim 6, the combination of Celikkaya et al. in view of Yuan et al. teaches renders the claimed alumina grains, as applied to claim 1 above, obvious.
The combination of references renders a substantially similar composition obvious such that it is prima facie expected that the alumina grains of the combination of references would possess a C-Coefficient and C-Stage Bulk specific gravity such that the claimed relationship is satisfied. To be clear, Paragraphs 0021 of the original specification of the present Application under examination describes that the C-coefficient and C-stage bulk specific gravity are determined based upon a particular industry standard (JIS R6128-1987). It has been held that "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. 102, on “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is 
Notably, C-stage bulk specific gravity (g/ml) is measured by (Weight of the grains put in the cylinder/Volume of the cylinder). The weight of the grain is relative to the materials, contents, and particle size of grains. Celikkaya et al. teach that the grain size of abrasive particles is from 0.1 to about 5000 micrometers (Celikkaya et al. [0148]). Celikkaya et al. teach the claimed alumina grains and particles size for the instant application (see paragraph [0055] of the original specification of the present Application under examination, the grain size is F80 which is equivalent to 500 micrometers). As such, the alumina grains disclosed by modified Celikkaya teaches the similar C-stage bulk specific gravity. In additions, C-coefficient is relative to the toughness of the alumina grains, and toughness is an inherent property.
As such, the alumina grains as disclosed by the combination of Celikkaya et al. in view of Yuan et al. would be reasonably expected to satisfy the claimed C-coefficient and C-stage bulk specific gravity relationship as claimed.

With respect to claim 13, the combination of references, in particular, Celikkaya et al. teach cutoffwheel and grinding wheel comprising the alumina grains (Celikkaya et al. [0152] and [0155]), teaching that a plurality of abrasive particles according to the present invention bonded together via a binder. 

With respect to claim 14, the combination of references renders claim 14 obvious, in particular, Celikkaya et al. disclose bonded and coated abrasive comprising their alumina abrasive grains (Celikkaya et al. [0050]). 

With respect to claim 15, it is noted that this claim is considered rejected with claim 1 due to the fact that according to the original disclosure of the present Application under examination, what is considered purified alumina, is purified during the process of producing the final alumina grains; the “purified alumina” is not the final alumina grain. More importantly, and assuming arguendo, what is considered purified alumina is purified in an electric furnace; however, the present claims under examination are product claims and any process steps utilize to result in the final alumina are not seen to add patentable weight to the examination of the product claims. Furthermore, both Celikkaya et al. and Yuan et al. recognize the heat treatment or calcination of the precursor material to form final alumina grain, and calcination requires a furnace; Yuan et al. specifically disclose ceramic electric furnace.  Thus, if it is the heat treatment that contributes to purification of alumina, as disclosed in the original specification of the present Application under examination, it is expected of the combination of references to render it obvious.   

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive.

The Examiner, respectfully, submits that the “electrofused” alumina grains implies a process of manufacturing into the final product, i.e. alumina grains, under examination, and process claims do not add patentable weight to the examination of a product claims (see MPEP 2113). This also applies to alumina grains being produced or made of polycrystalline alumina; again, how the claimed alumina grains are being produced does not add patentable weight to the examination of the product claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PEGAH PARVINI/Primary Examiner, Art Unit 1731